Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 12, 2018

                                      No. 04-17-00332-CV

                             AME & FE INVESTMENTS, LTD.,
                                       Appellant

                                                v.

                          NEC NETWORKS, LLC, dba CaptureRX,
                                    Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-11952
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
        On July 10, 2018, appellee filed a motion for extension of time in which to file its brief.
The original due date for appellee’s brief is July 18, 2018. Appellee requests an extension of
thirty-one (31) days. We GRANT appellee’s motion for extension of time in which to file its
brief. Appellee’s brief is due on or before August 20, 2018.



                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court